DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51 – 58, 60 – 67 and 69 – 76 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellis et al. (hereinafter Ellis, US 20050251827).

Regarding claim 51, Ellis discloses:
a method comprising:
receiving, via a first computing device providing access to a primary profile associated with a user account, a selection of a content rating threshold for a secondary profile associated with the user account, wherein the user account authorizes streaming of content from a content provider server over a communication network, wherein entry of a primary profile credential enables selection of the content rating threshold for the secondary profile, the primary profile is accessible via each of a plurality of computing devices upon entry of the primary profile credential, and the secondary profile is accessible via each of the plurality of computing devices upon entry of a secondary profile credential (ph. [0100] disclose the setting of a maximum rating option for content that may be shown associated with the setter’s (user’s) account performing the setting for the streamed content (see at least ph. [0059] and [0064] that provide various mediums that account for the content to be sent in a digital form from the provider to the user(s) “on the fly”, which is to say that it was a form of data streamed by the source to the endpoint and at least ph. [0094] discloses that any user can access their own (so whether they have a primary or secondary account) from any location provided they use their own unique number/credentials, even one outside of their own town, this allows for an undermined number of any computing devices to act as the potential primary source and therefore each are accessible (and equally for the secondary accounts/profiles) and ph. [0095] discloses that a user may set parental controls (making it a default primary profile) and the settee account(s) the secondary accounts, therefore in this situation the when a primary user using a particular/first computer they can set up the account for other “secondary” profiles associated with the account); and
in response to receiving the selection of the content rating threshold (ph. [0100] disclose the setting of a maximum rating):
storing the content rating threshold in memory in association with the secondary profile, and
applying the content rating threshold to the secondary profile, when the secondary profile is accessed via the first computing device (at least ph. [0094] discloses that any user can access their own profile (whether they have a primary or secondary account) from any location provided they use their own unique number/credentials, even one outside of their own town, this allows for an undermined number of any computing devices and even allows for a secondary user to log into the very computer that the primary user previously logged into when setting up the account, by then, with that secondary user logged into that computer it would then have the settings associated with that secondary user profile, including any threshold content settings), by
permitting, for the secondary profile, display of content items having content ratings at or below the stored content rating threshold (at least ph. [0100] and [0107] establish that there is a threshold for content in the settings for users and that the settings may be stored/saved, which requires that it is stored in some type of memory, and this is setting particular to that user (therefore to that user profile) and is visible (and therefore displayed) to users as they require and as the settings are such that they prevent unwanted viewing when programs are not to be viewed below a particular threshold, they will not allow content to be viewable/displayed when it is below such set threshold), and
preventing, for the secondary profile, display via the first computing device of content items having content ratings above the stored content rating threshold (as mentioned, at least ph. [0094] discloses that any user can access their own profile (whether they have a primary or secondary account) from any location provided they use their own unique number/credentials, even one outside of their own town, this allows for an undermined number of any computing devices and even allows for a secondary user to log into the very computer that the primary user previously logged into when setting up the account, by then, with that secondary user logged into that computer it would then have the settings associated with that secondary user profile, including any threshold content settings that will block/prevent the display of content that the threshold those not allow on that device, which, in this situation includes the original computer that the primary user used to setup the account).

Claims 60 and 69 are system claim versions of claim 51 and are similarly rejected.

Regarding claims 52, 61 and 70 the rejections of claim 51, 60 and 69 are incorporated, and Ellis discloses:
receiving selections of a plurality of respective content rating thresholds for a plurality of individual profiles associated with the user account, the plurality of content rating thresholds being independently selectable with respect to one another (ph. [0100] discloses the ability to select a particular rating threshold for a particular content for the respective user and this can be done for different locations and factors);
storing the plurality of content rating thresholds in memory in association with the respective plurality of secondary profiles, wherein entry of the primary profile credential enables selection of the content rating threshold for each of the secondary profiles (at least ph. [0100] and [0107] establish that there is a threshold for content in the settings for users and that the settings (including those of the primary user and the secondary users) may be stored/saved, which requires that it is stored in some type of memory, and this is setting particular to that user (therefore to that user profile) and is visible (and therefore displayed) to users as they require and as the settings are such that they prevent unwanted viewing when programs are not to be viewed below a particular threshold, they will not allow content to be viewable/displayed when it is below such set threshold and at least ph. [0094] discloses that any user can access their own (so whether they have a primary or secondary account) from any location provided they use their own unique number/credentials, even one outside of their own town and ph. [0095] discloses that a user may set parental controls (making it a default primary profile) and the settee account(s) the secondary accounts and these setting establish a viewable threshold of sorts); and
determining whether to permit display of content items for the plurality of secondary profiles based on the respective content rating thresholds (as established in at least ph. [0100] and [0107] there are settings for a particular user (establishing a profile for that user/individual) that include parental controls so that content can’t (or could) be viewed when that content parental control threshold (maximum), is exceeded).

Regarding claims 53, 62 and 72 the rejections of claims 51, 60 and 69 are incorporated, and Ellis discloses:
detecting activity for the secondary profile via the computing device (ph. [0107] disclose setting up different settings for the account); and
retrieving the stored content rating threshold from the memory in response to detecting the activity for the secondary profile via the computing device (ph. [0126] discloses retrieving the settings, which then must be retrieved from some memory).

Regarding claims 54, 63 and 72 the rejections of claims 53, 62 and 71 are incorporated, and Ellis discloses:
detecting activity for the in secondary individual profile via the computing device comprises authenticating the secondary profile by utilizing an authentication method (ph. [0094] discloses the use of unique numbers of users to access their settings and guide, thereby preventing others to access and / or potentially change the settings to access content that has been deemed unfit by the parental control settings established).

Regarding claims 55, 64 and 73 the rejections of claims 51, 60 and 69 are incorporated, and Ellis discloses:
causing display of a menu comprising a plurality of content rating threshold options from which the content rating threshold for either the primary profile or the secondary profile is selectable (ph. [0069] discloses the use of displayed items on the interface, menu, to set the control levels of different devices/locations with the controls discussed applied to the various locations and ph. [0095] discloses that a user may set parental controls and this is not limited to setting parental controls on any particular unit).

Regarding claims 56, 65 and 74 the rejections of claims 51, 60 and 69 are incorporated, and Ellis discloses:
storing in the memory a plurality of respective content rating thresholds for a plurality of secondary profiles associated with the user account, the plurality of content rating thresholds being independently selectable ((at least ph. [0100] and [0107] establish that there is a threshold for content in the settings for users and that the settings may be stored/saved, which requires that it is stored in some type of memory, and this is setting particular to that user (therefore to that user profile) and is visible (and therefore displayed) to users as they require and as the settings are such that they prevent unwanted viewing when programs are not to be viewed below a particular threshold, they will not allow content to be viewable/displayed when it is below such set threshold and this can happen for any number of users on the system supported by the client-server system discussed in at least ph. [0074] and [0107]).

Regarding claims 57, 66 and 75 the rejections of claims 51, 60 and 69 are incorporated, and Ellis discloses:
causing display of a criteria entry field (ph. [0094] discloses that there is an entry field where the user needs to enter their own unique number, which must be displayed for the user to know the field needs to be entered);
receiving an entry provided via the criteria entry field (ph. [0094] discloses that the unique number can be entered); and
in response to receiving the entry, causing the computing device to prevent display of a content item corresponding to the entry (ph. [0094] discloses that the unique number can be entered and this allows the user to set parental controls which will prevent display of content deemed unsuitable).

Regarding claims 58, 67 and 76 the rejection of claim 57, 66 and 75 incorporated, and Ellis discloses:
a content item that is permitted to be displayed for having a content rating at or below the stored content rating threshold is prevented from being displayed in response to a determination that the content item corresponds to the received entry (at least ph. [0100] discloses maximum ratings options for the parental controls, which will prevent content deemed inappropriate from being displayed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59, 68 and 77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellis in view of Ellis and further in view of Cohn et al. (hereinafter Cohn, US 20110206023).

Regarding claims 59, 68 and 77 the rejections of claims 51, 60 and 69 are incorporated, and Ellis discloses:
receiving a selection of a time limit (ph. [0061] discloses time windows for content);
determining media content is being displayed on the first computing device via the secondary profile (as mentioned in the rejection of claim 51 above, the secondary user logged into the computer that the initial primary user used to setup the account and ph. [0100] and [0107] disclose settings that determine if content will be displayed according to the users settings (which establishes that the user has a profile);
in response to determining the media content is being displayed on the first computing device via the secondary profile, initiating a countdown timer (at least ph. [0061] discloses time windows for the content, and therefore the content needs some timer to establish the time windows ending time also at least ph. [0088] discloses that there are time-ordered content available and therefore the end time of such time-ordered content would also require some timer to establish when the time-ordered content’s viewing time would end);
Ellis does not disclose, however, Cohn discloses:
detecting when the countdown timer reaches the time limit (ph. [0053] discloses a timer for digital content and stops the contents when the time limits is reached); and
preventing the computing device from displaying the media content in response to detecting when the countdown timer reaches the time limit (ph. [0053] discloses a timer for digital content and stops the contents when the time limits is reached).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Ellis, by the teachings of Cohn in order to prevent one customer from exceeding their allotted time and increase chances that reorders may be made.
Response to Arguments
Applicant argues that the amended limitation applying the content rating threshold to the secondary profile, when the secondary profile is accessed via the first computing device is not taught by the art of record.  However, as mentioned in the rejection of claim 51 above, at least paragraph [0094] discloses that any user can access their own profile (whether they have a primary or secondary account) from any location provided they use their own unique number/credentials, even one outside of their own town.  This allows for a secondary user to log into the very computer that the primary user previously logged into when setting up the accounts that include the setting of the secondary account.  Therefore, when the secondary user logs into that computer, that computer would then have the settings associated with that secondary user profile.  This includes any threshold content settings that will prevent the user from accessing content that the settings don’t allow to be displayed.  As such, the amended limitation is taught by the Ellis reference. 
Applicant’s remaining arguments rest upon the arguments already discussed about being sufficient to overcome the previous art rejections.  As those arguments are not convincing the later arguments also fail to persuade.  
Therefore, the previous art rejections stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194